UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ANDRE ANTROBUS,

                                Plaintiff,

                    -against-                                    21-CV-2925 (CM)

CITY OF NEW YORK; RIKERS ISLAND                                  CIVIL JUDGMENT
CYNTHIA BRANN; WARDEN MICHELLE
HALLON,

                                Defendants.

         Pursuant to the order issued April 30, 2021, dismissing the complaint,

         IT IS ORDERED, ADJUDGED, AND DECREED that the complaint is dismissed

without prejudice under the Prison Litigation Reform Act’s “three-strikes” rule. See 28 U.S.C.

§ 1915(g). Plaintiff continues to be barred from filing any civil action under the in forma

pauperis (IFP) statute while a prisoner unless Plaintiff is under imminent danger of serious

physical injury. See 28 U.S.C. § 1915(g).

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     April 30, 2021
           New York, New York

                                                            COLLEEN McMAHON
                                                           United States District Judge
